Citation Nr: 0619259	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-37 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a respiratory 
disorder; bronchial asthma, reactive airway disease, 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from September 1988 to January 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in May 2006.  The transcripts of 
the hearing have been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for bronchial asthma was denied in a 
rating decision of March 1998.  The veteran was notified of 
the decision and did not appeal.

2.  The evidence submitted since the rating decision of March 
1998 is cumulative in nature.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision, which denied service 
connection for bronchial asthma, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the March 1998, which denied 
service connection for bronchial asthma, is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for a 
respiratory disorder.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
In a letter of January 2003 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant, what evidence the VA 
would attempt to obtain on his behalf, and what evidence was 
to be provided by him.  In addition, the appellant was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The notice predated the rating 
decision.

The Board notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in January 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  The 
veteran had previously been informed of the reason for the 
denial and therefore had actual knowledge of the defects in 
the evidence.  The January 2003 letter specifically informed 
him of the need to submit new and material evidence.  He was 
also informed that at the time of the prior denial there had 
been no record of the condition during service or within one 
year of separation.  Thus, the Board finds that each of the 
four content requirements of a VCAA notice has been fully 
satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, outpatient medical records, VA 
examination reports and service medical records have been 
obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

New and Material

The veteran filed a claim for service connection for asthma, 
bronchial disorder, in September 1997.  He alleged that he 
was exposed to a lot of smoke and oily residue while serving 
in the Persian Gulf War in Kuwait City.

The RO, in a March 1998 decision, denied the veteran's claim 
for service connection for bronchial asthma.  The RO based 
his decision on the service medical records, private medical 
records and a VA examination of November 1997.  Service 
medical records were silent for complaints of or treatment 
for asthma, or bronchitis.  In a Report of Medical History of 
October 1993 done at the time of the separation physical the 
veteran denied any asthma, shortness of breath, pain or 
pressure in the chest, or chronic cough.  Private medical 
records dated from March through September 1997 note a 
diagnosis of asthmatic bronchitis, and a history of 
restrictive, reactive lung disease.  Pulmonary function 
analysis of November 1997 noted findings suggestive of a mild 
obstructive airway defect.  VA examination of November 1997 
noted that the veteran's wife noticed the veteran snored a 
lot and wheezed at night starting in 1995.  A diagnosis of 
chronic reactive airway disease/asthma, acquired, was 
entered.  In denying service connection the RO found that, 
although there was a diagnosis of bronchial asthma, there was 
no evidence that it was incurred in or aggravated by service, 
or related to service.  The RO noted that history reports 
indicated the condition began in 1995 which was approximately 
three years from separation from service.  In essence, at the 
time of the prior denial there was evidence of post service 
disability, but no accepted evidence of in-service disease or 
injury, or of a nexus to service.

In December 2002 the veteran filed a request to reopen the 
claim.  He stated that he his lung problems were a result of 
environmental exposure in the Persian Gulf including Uranium 
and smoke.  

Added to the record since March 1998, are additional 
outpatient treatment records dated between August 1993 and 
February 2004 and testimony from the veteran during a May 
2006 hearing.  

VA outpatient treatment records show treatment for allergies, 
nasal congestion, sinusitis and a diagnosis of asthma.  None 
of the records associate the veteran's current diagnosis of 
bronchial asthma, reactive airway disease and obstructive 
pulmonary disease to service.  

At the May 2006 video conference hearing, the veteran stated 
that he experienced chest congestion, coughing, wheezing and 
shortness of breath while in service.  The veteran attributed 
his respiratory disorder to the smoke and oil he was exposed 
to while in the Persian Gulf.  He stated that his asthma 
started after coming back from the Persian Gulf.  

The March 1978 rating decision is final based upon the 
evidence then of record.  A previously finally denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1998 rating decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of a diagnosis of a respiratory disorder to include 
bronchial asthma, reactive airway disease and obstructive 
pulmonary disease, but no evidence of a nexus to service or 
in-service disease or injury.  Since that determination, the 
veteran has presented outpatient treatment records which 
document treatment for congestion, allergies and sinusitis, 
and a diagnosis of asthma.  The additional evidence is not 
new and material.  It does not include evidence which shows 
that the veteran has a respiratory disorder which is a result 
of a disease or injury in service.  At the time of the final 
RO decision, the veteran's service medical records were of 
record.  They were reviewed in conjunction with his 
contentions and his claim, but service connection was denied.  
The veteran has not presented any further evidence in that 
regard.  Rather, the additional evidence only documents post-
service treatment for nasal congestion, allergies and 
sinusitis, and a diagnosis of asthma.  Such facts were 
previously established.  There is no mention of a respiratory 
disorder due to an in-service injury or disease, or a 
relationship between the veteran's respiratory disorder and 
his service in the Persian Gulf.  The veteran's contentions 
that he developed asthma as a result of his service in the 
Persian Gulf are duplicative.  Accordingly, the additional 
evidence is not new and material.  Instead, the evidence is 
cumulative.  The Court has established that evidence that 
corroborates a previously established fact is cumulative.  
See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Thus, 
the veteran has not submitted any competent evidence that 
cures the prior evidentiary defect.  

The Board notes that to the extent that the veteran is 
arguing that he is entitled to a presumption of service 
connection for his respiratory disorder under 38 C.F.R. 
§ 3.317 due to his service in the Persian Gulf, the Board 
notes that the veteran has a diagnosis associated with his 
respiratory disorder.  As 38 C.F.R. § 3.317 is applicable 
only to undiagnosed diseases and certain diagnosed disease, 
not including asthma, reactive airway disease or obstructive 
pulmonary disease, the veteran's argument lacks merit and 
does not provide a basis to consider this a new claim.  See 
Vaughn v. Gober, 14 Vet.App. 92 (2000).

Stated differently, the veteran has not submitted new and 
material evidence and the claim is not reopened.


ORDER

The application to reopen the claim for service connection 
for a respiratory disorder to include bronchial asthma, 
reactive airway disease and obstructive pulmonary disease is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


